DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 09/07/22 is acknowledged and papers submitted have been placed in the records.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the plurality of metal dummy fill structures are within an inductor-forming region of a passive device” recited in claim 14 and the limitation “the plurality of metal dummy fill structures occupy about 15% to 20% of a predetermined area of an integrated circuit under and/or within a wiring pattern of a passive device” recited in claim 18 must be shown or the feature(s) canceled from the claim(s). See 112 1st rejection below for more details.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recited “the plurality of metal dummy fill structures are within an inductor-forming region of a passive device” (emphasis added) and claim 18 recites “the plurality of metal dummy fill structures occupy about 15% to 20% of a predetermined area of an integrated circuit under and/or within a wiring pattern of a passive device” (emphasis added). According to [0013] of the original disclosure, the passive device (12) is an inductor, and independent claim 13 already recites an inductor, so it is unclear where is the support for claims 14 and 18 since the “a passive device” they recite appears distinct from the inductor. The Examiner notes that [0013] (and any other apparent section of the original disclosure) does not support having the inductor and a passive device, and moreover the passive device being in a combination as claimed in claims 14 and 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (us 9,269,485) in view of Obi et al. (US 2009/0207150) and/or Sze et al. (US 2005/0016746).

a.	Re claim 13, Chang et al. disclose a structure comprising: an inductor with multiple metal windings 15 (see figs. 1&3-4 and related text; see remaining of disclosure for more details); and a plurality of metal dummy fill structures 40. But Chang et al. do not appear to explicitly disclose the plurality of dummy metal fill structures composed of extending metal legs from a metal branch, wherein at least the extending metal legs confine and suppress eddy currents of the inductor. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided, based on the same arguments invoked in previous claim 1 rejection (in the previous office action), the plurality of dummy metal fill structures composed of extending metal legs from a metal branch, wherein at least the extending metal legs confine and suppress eddy currents of the inductor and the plurality of metal dummy fill structures are provided below the inductor (explicit on fig. 4 of Chang et al.).

b.	Re claim 14 and in view of the 112 1st rejection above, the plurality of metal dummy fill structures are within an inductor-forming region IFR (see annotated fig. 4 in the previous office action) 

c.	Re claims 15, 16, 17 and 19, see respectively previous claims 6, 7, 8 and 12 rejections in the previous office action.

Allowable Subject Matter
Claims 1, 3-12 and 20-21 are allowed.

Response to Arguments
Applicant's arguments filed 09/07/22 have been fully considered but they are not persuasive for claim 13 and its dependent claims rejected above. The Examiner disagrees with Applicants’ argument that one skilled in the art would not look at the Sze et al. ‘746 and Obi et al. ‘150 to combine with Chang et al. ‘485 to arrive at the claimed invention. Chang et al. ‘485 disclose in col. 4 ln. 55-64 that element 40 reduces Eddy currents, and the Obi et al. ‘150 and Sze et al. ‘746 references disclose shapes that help suppress Eddy currents. So, a skilled in the art reading the Obi et al. and Sze et al. references would have had enough motivation to at least try those shapes to enhance Eddy currents suppression in the device of Chang et al.. The Examiner finally notes that “below” is broad an includes being merely “at a lower level than” while “underneath” requires being “directly under” or “directly below”. So, element 40 is below the inductor as interpreted in the Chang et al. reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899